           Case 7:21-cv-00610-PMH Document 11-1 Filed 05/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE,
                               Plaintiff,
                                                               Case No. 7:21-cv-00610
                        v.
JUAN GONZALES AGENCY CORP.,
ALLSTATE FINANCIAL SERVICES, LLC,
ALLSTATE INSURANCE COMPANY, THE
ALLSTATE CORPORATION, ALLSTATE                                DECLARATION OF
LIFE INSURANCE COMPANY OF NEW                                ROBERT G. LIAN, JR.
YORK, PAYROLLING PARTNER, INC., and                      IN SUPPORT OF MOTION FOR
JUAN GONZALES individually,                               ADMISSION PRO HAC VICE
                               Defendants.

       Pursuant to 28 U.S.C. § 1746, I, Robert G. Lian, Jr., declare and state the following:

       1.       I am an attorney with the law firm of Akin Gump Strauss Hauer & Feld LLP, counsel

for Defendants Allstate Financial Services, LLC, Allstate Insurance Company, The Allstate

Corporation, and Allstate Life Insurance Company of New York in this action. I provide this

declaration in support of my Motion for Admission Pro Hac Vice.

       2.       Unless otherwise indicated below, the matters set forth in this declaration are based

on my personal knowledge and, if called as a witness, I could and would testify competently

thereto.

       3.       My contact information is as follows:

       Robert G. Lian, Jr.
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, DC 20006
       Telephone: (202) 887-4000
       Facsimile: (202) 887-4288
       blian@akingump.com

       4.       I am a member in good standing of the bars of the Commonwealth of Virginia and

the District of Columbia, as evidenced by the Certificates of Good Standing from the Virginia
          Case 7:21-cv-00610-PMH Document 11-1 Filed 05/10/21 Page 2 of 2




State Bar and the District of Columbia Bar attached as Exhibit 1 to this Declaration.

         5.     There are no pending disciplinary proceedings against me in any state or federal

court.

         6.     I have never been convicted of a felony.

         7.     I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

         I declare under the penalty of perjury that to the best of my knowledge the foregoing

statements are true and correct.

 Dated: May 10, 2021                         AKIN GUMP STRAUSS HAUER & FELD LLP

                                             /s/ Robert G. Lian, Jr.
                                             Robert G. Lian, Jr.
                                             2001 K Street N.W.
                                             Washington, DC 20006
                                             Telephone: (202) 887-4000
                                             Facsimile: (202) 887-4288
                                             blian@akingump.com

                                             Counsel for Defendants Allstate Financial Services, LLC,
                                             Allstate Insurance Company, The Allstate Corporation,
                                             and Allstate Life Insurance Company of New York
